The opinion of the court was delivered,
by Read, J.
We have carefully considered this case, and the reasoning of the learned judge in the court below, but we are unable to see that the case of The Commonwealth v. The Ocean Oil Company, 9 P. F. Smith 61, does not govern the one before us. All capitals of mining companies, whether of coal, iron, copper, or tin, or silver or gold, and so of quarrying companies, whether of stone, marble or slate, are nominal, like those of petroleum companies, and fixed by their promoters at such large figures, that, by applying the principle contended for by the appellees, the whole annual income would have to be retained to supply the loss of capital, which would disappoint the stockholders of their dividends, and the state of her taxes. The difficulties pointed out in our former opinion, of adopting and applying any such principle to these companies make it necessary to establish one general invariable rule — that the net earnings or income are the product of the business deducting the expenses only, upon which basis the settlement was made by the Auditor-General and the State Treasurer.
Judgment reversed, and venire de novo awarded.